United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-2286
                                    ___________

Charles Robert Schetzer,             *
                                     *
          Appellant,                 *
                                     * Appeal from the United States
    v.                               * Tax Court.
                                     *
Commissioner of Internal Revenue,    *      [UNPUBLISHED]
                                     *
          Appellee.                  *
                                ___________

                           Submitted: December 3, 2002
                               Filed: December 23, 2002
                                    ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Charles Schetzer (Schetzer) appeals the tax court’s1 decision affirming the
Internal Revenue Service’s assessment of federal income tax deficiencies against him
for the 1996 taxable year, and upholding 26 U.S.C. § 469(i) (allowing $25,000 offset
against income for rental real estate activities) against Schetzer’s equal protection
challenge.




      1
          The Honorable James S. Halpern, United States Tax Court.
        In support of his equal protection challenge, Schetzer argues, as he did below,
that section 469(i) improperly favors those who rent real estate over persons, such as
himself, who rent cars. We conclude Schetzer’s equal protection challenge is
unavailing. See Regan v. Taxation With Representation, 461 U.S. 540, 547-48
(1983) (statutory classifications are valid if they bear rational relation to legitimate
governmental purpose, unless statute interferes with fundamental right or employs
suspect classification; burden is particularly high to overcome presumption of
constitutionality of tax statute). Schetzer’s remaining arguments are either raised for
the first time on appeal, are frivolous, or are not material to the issue of his tax
liabilities.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.